Citation Nr: 0514431	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-11 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for epilepsy.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who had active duty for training 
including from August 10, 1995, to December 20, 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in December 
2002.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  The claimant must cooperate 
fully and must provide enough information to identify and 
locate existing records, including the person, company, 
agency, or other custodian holding the records, the 
approximate time frame covered by the records, and in the 
case of medical treatment records the condition for which the 
treatment was provided.  If necessary, the claimant must 
authorize the release of existing records in a form 
acceptable to the person, company, agency, or other custodian 
holding the records.

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2004).  ACDUTRA is, generally, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2004).  

In this case, the veteran claims he sustained a head injury 
and developed a seizure disorder during military service.  
The Board notes, however, that the veteran has provided 
inconsistent information as to the date he incurred his head 
injury.  An August 1998 service department report of medical 
history indicates he reported he sustained a skull fracture 
with loss of consciousness four years earlier (approximately 
1994) after he fell while playing basketball.  He stated he 
had been treated at the Rio Piedras Medical Center.  In an 
October 2000 report of medical history he reported he 
sustained a skull fracture in 1995.  Records dated in 
December 2001 show he reported head trauma as a result of a 
fall in 1999.  

In his September 2002 application for VA benefits the veteran 
requested service connection for epilepsy caused by a head 
injury incurred while in military training.  He reported his 
disability began in August 1998.  In a January 2003 statement 
he reported his injuries had been incurred in 1996.  In a DA 
Form 2173 apparently received in April 2003 he reported his 
accident had occurred while he was on inactive duty training; 
however, no specific date was provided and the form was not 
signed by a physician nor by a service department official.  
In his May 2003 notice of disagreement he stated his fall had 
been incurred "after drill time at a civilian activity," 
but that he had an epilepsy attack because of high 
temperature, high stress, and pressure while working under a 
truck "during a drill day."  In his March 2004 VA Form 9 he 
stated his epilepsy had been aggravated by military training.

Although in his May 2003 notice of disagreement the veteran 
indicated that his fall had not occurred during a period of 
active or inactive duty for training, he described an 
incident during drill that may be construed as an "injury" 
caused by high temperature, high stress, and pressure.  In 
light of the inconsistent evidence as to the date of any 
"injury," the veteran should be requested to identify the 
date of this incident and to provide corroborating evidence 
in support of his claim.  He should also be requested to 
provide copies of relevant private medical records from the 
Rio Piedras Medical Center or to provide the proper 
authorization for VA to obtain them for him.  If there is 
credible evidence of an injury having been incurred during a 
period of active or inactive duty for training, a medical 
opinion should be obtained to determine if the veteran's 
epilepsy was aggravated by the injury during such service.  
Therefore, the Board finds additional development is required 
prior to appellate review.  

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be requested to 
identify the date of any injury in 
service caused by high temperature, high 
stress, and pressure and to provide 
corroborating evidence as to this event 
in support of his claim.  He should also 
be requested to provide copies of 
relevant private medical records from the 
Rio Piedras Medical Center or to provide 
proper authorization for the release of 
these records to VA.

2.  Upon receipt of additional 
information indicating the date of a 
specific injury, appropriate action 
should be taken to verify the veteran's 
duty status on that date.  

3.  If there is credible evidence of an 
injury having been incurred during a 
period of active or inactive duty for 
training, the veteran should be scheduled 
for an examination for an opinion as to 
whether there is at least a 50 percent 
probability or greater that his epilepsy 
was aggravated by this established 
injury.  The claims folder must be 
available to, and reviewed by, the 
examiner.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




